Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  October 26, 2010                                                                        Marilyn Kelly,
                                                                                              Chief Justice

  141212                                                                           Michael F. Cavanagh
                                                                                     Maura D. Corrigan
                                                                                    Robert P. Young, Jr.
                                                                                    Stephen J. Markman
  LISA A. CHASE,                                                                    Diane M. Hathaway
             Plaintiff,                                                            Alton Thomas Davis,
                                                                                                   Justices
  and
  JEFFREY M. CHASE,
            Plaintiff-Appellee,
  v                                                      SC: 141212
                                                         COA: 289680
                                                         Macomb CC: 2007-003979-NI
  SUSAN B. POMILIA and ALYSSA K.
  POMILIA
            Defendants-Appellants,
  and
  GEORGE M. DEMAR and CARL F.
  DEFILIPPO III,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the May 18, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court prior to the
  completion of the proceedings ordered by the Court of Appeals.

        CORRIGAN, J. (concurring).

          I concur in the order denying leave because the conclusion of the Court of Appeals
  majority—that plaintiff’s injuries were sufficient to satisfy the tort threshold in MCL
  500.3135(7)—likely would not constitute clear error under this Court’s subsequent
  opinion in McCormick v Carrier, 487 Mich ___ (2010). But I reiterate my disagreement
  with McCormick for the reasons expressed by Justice MARKMAN’s dissent in that case,
  which I joined. Further, I agree with the trial court and the Court of Appeals dissent that
  plaintiff’s injuries here clearly do not satisfy the plain language of MCL 500.3135(7),
  which I think was correctly interpreted in Kreiner v Fischer, 471 Mich 109 (2004).
                                                                                                               2



       The automobile no-fault act permits a person injured in an automobile accident to
sue in tort only if the injury caused by the accident constitutes a “serious impairment of
body function,” which means “an objectively manifested impairment of an important
body function that affects the person’s general ability to live his or her normal life.”
MCL 500.3135(7). Here plaintiff claimed that the accident aggravated preexisting back
pain and depression. But, in the words of the dissenting Court of Appeals opinion:

      The record in this case is full of undisputed evidence that the trajectory of
      plaintiff’s normal life has not been affected by the automobile accident. As
      the trial court noted in its opinion, well before the accident in this case,
      plaintiff had been determined disabled by the Social Security
      Administration. In his application for those benefits, which were largely
      based upon a psychological disability, plaintiff indicated that he could not
      do virtually all the things he now claims he could not do because of the
      accident. For instance, for many years before the accident plaintiff had not
      worked, golfed, fished, boated, or even done many household chores.
      Indeed, he admittedly stayed in his bedroom on and off for many days, in
      large part because of his depression. His same life pattern continued after
      the accident, albeit with some more pain. [Chase v Pomilia, unpublished
      opinion per curiam of the Court of Appeals, issued May 18, 2010 (Docket
      No. 289680), dissenting opinion of Murray, J., p 2.]




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 26, 2010                    _________________________________________
       d1018                                                                 Clerk